Citation Nr: 1002634	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-14 698	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of the deceased Veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1942 to November 
1945.  He died in January 1981.  The appellant is the 
deceased veteran's son.  The appellant had active service 
from 31 July to 3 September 1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied the appellant 
recognition as the helpless child of the deceased Veteran for 
VA benefit purposes.  

In September 2004, the appellant and his mother at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C.

By decision of December 2004, the Board remanded this case to 
the RO for additional development of the evidence and for due 
process development.

By decision of June 2006, the Board denied the appellant 
recognition as the helpless child of the deceased Veteran for 
VA benefit purposes.  The appellant appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
September 2007 Order, the Court vacated the Board's June 2006 
decision and remanded the matter to the Board for compliance 
with the instructions contained in a September 2007 Joint 
Motion for Remand of the Appellant and the VA Secretary. 
  
By decision of February 2008, the Board remanded this case to 
the RO for additional development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notice and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The appellant, the deceased veteran's son, was born in 
March 1963, and attained the age of 18 years in March 1981.

3.  The appellant was not permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the helpless 
child of the deceased Veteran for VA benefit purposes are not 
met.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

January 2004, March 2005, and April 2008 post-rating RO 
letters variously informed the appellant, his mother (with 
whom he lives, and who has been assisting him in his claim) 
and their attorney of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to recognition as the helpless child of the 
deceased Veteran for VA benefit purposes.  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the appellant and attorney have received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2004, 2005, and 2008 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  Those letters further specified what evidence 
the VA had received, what evidence it was responsible for 
obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2004, 2005, and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by him.  As indicated above, all 3 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 2004, 
2005, and 2008 documents fully meeting the VCAA's notice 
requirements were furnished to the appellant after the April 
2002 rating action on appeal.  However, the Board finds that, 
in this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the appellant and his 
attorney have been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the appeal.  After the 2004, 2005, and 2008 
RO notice letters, the RO gave the appellant and his attorney 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in July 2005, February 
2006, and August 2009 (as reflected in the Supplemental 
Statements of the Case).  The April 2008 RO letter also 
furnished the appellant and his attorney notice of the 
Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining all available pertinent service and post-service VA 
and private records.  During the lengthy pendency of this 
appeal, the VA has received or collected records of the 
appellant's schooling, some service medical records, records 
of his private psychiatric hospitalization and treatment, 
statements of private psychiatrists, and lay statements.  A 
copy of the Social Security Administration (SSA) decision 
awarding the appellant disability benefits from January 1985, 
together with medical records underlying that determination, 
as well as a transcript of the testimony of the appellant and 
his mother at the September 2004 Board hearing have been 
associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the appellant has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Multiple 
attempts to obtain the appellant's service personnel and 
additional medical records were unsuccessful.  In March 2005, 
the National Personnel Records Center (NPRC) stated that, 
after an extensive and thorough search, the appellant's 
service medical and personnel records could not be located, 
and concluded that the records either did not exist or the 
NPRC did not have them, and that further efforts to locate 
them would be futile.  By letters of March 2005, the RO 
notified the appellant, his mother, and their attorney to 
submit copies of any of the appellant's service medical and 
personnel records that they had in their possession; that 
these records had been requested from the Records Management 
Center (RMC); that, unless the RO heard from them, it could 
decide the claim as soon as it had completed its attempts to 
obtain all relevant evidence about which it knew; and that it 
was their responsibility to ensure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  In April 2005, the RMC stated 
that, after several searches, the appellant's service medical 
and personnel records could not be located.  The appellant 
and his attorney did not respond to the RO's April 2008 
notice to them that searches for additional service medical 
and personnel records by the NPRC had been unsuccessful, and 
request that they furnish the RO copies of any such records 
that the appellant had in his possession.  The April 2008 RO 
letter also notified them that, although the RO could decide 
the claim within 60 days if it completed its attempts to 
obtain all relevant evidence about which it knew, they had up 
to 1 year from the date of the letter to submit additional 
evidence; that if the requested evidence was not in their 
possession, they had to give the RO enough information about 
the evidence so that the RO could request it from the person 
or agency that had it; and that it was their responsibility 
to ensure that the RO received all requested records that 
were not in the possession of a Federal department or agency.  
In an August 2009 formal finding, the RO certified that the 
appellant's service records covering the period from July to 
September 1980 were unavailable; that all procedures to 
obtain those records had been correctly followed; that all 
efforts to obtain the needed military information had been 
exhausted, and that further efforts would be futile.  The 
appellant and his attorney also did not respond to the RO's 
August 2009 letter notifying them that attempts to locate the 
appellant's military records from the NPRC and the RMC had 
been unsuccessful; requesting them to furnish copies of any 
such records that the appellant had within 10 days; and 
notifying them that, after that time period, the RO would 
decide the claim based upon the evidence that it had 
received.          

Lastly, the Board notes that certain service records of the 
appellant that were apparently contained in the claims folder 
at the time of the June 2006 Board decision, and were 
reviewed and reported in that decision are no longer 
contained in the claims folder at the time of current 
appellate review.  However, the contents of those records 
were reported in the June 2006 Board decision, and the Board 
has reiterated that information in its current decision.  
  
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, the VA provides certain 
benefits for children of veterans who are shown to be 
permanently incapable of self-support by reason of mental or 
physical defect prior to attaining the age of 18 years.  
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.57, 3.315, 3.356.  The 
phrase "permanent incapacity for self-support" contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The focus of analysis must be on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether he is entitled to 
the status of a helpless child.  If he is shown capable of 
self-support at the age of 18, the VA need go no further.  
Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date, even though 
there may have been a short intervening period or periods 
where his condition was such that he was employed, provided 
that the cause of incapacity is the same as that upon which 
the original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment that was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent capacity of self-support otherwise 
established.  Id.

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending upon the 
educational progress of the child, the economic situation of 
the family, indulgent attitudes of parents, etc.  Where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, it should be considered whether the daily 
activities of the child in the home and in the community are 
equivalent to the activities of employment of any nature 
within the physical and mental capability of the child, and 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect, and not 
to mere disinclination to work or the indulgence of friends 
or relatives.  Moreover, the capacity of a child for self-
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involve no actual or substantial rendition of services.  Id.

The appellant contends that he was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  He and his mother 
gave testimony to that effect at the September 2004 Board 
hearing.  He asserts that he suffered from severe depression, 
and had mental breakdowns and attempted suicide at age 17.

In this case, records of the Wilkerson School from 1972 to 
1977 show that the appellant received below average and 
failing grades in the 4th grade, below average and average 
grades in the 5th grade, and average and above average grades 
in the 6th, 7th, and 8th grades.  Unsatisfactory conduct was 
noted in the 4th and 5th grades, but there were no notations 
with respect to his conduct beyond those grades, or in spaces 
provided for comment with respect to factors of growth in 
desirable habits and attitudes such as respect for authority, 
courtesy towards others, practice of self-control, 
carefulness of personal appearance, neatness, attentiveness, 
and timely completion of assignments.  These records do not 
show any significant number of days absent or tardy during 
such schooling.  The appellant was noted to have graduated 
with a regular diploma in May 1977 with a rank of 12th in his 
class of 22 students.      

Records of the Cahokia High School from August 1977 to 1979 
show that the appellant earned a 3.556 grade point average in 
the 9th grade, and a 3.167 grade point average in 10th grade.  
These records contain spaces for documentation of physical 
examination findings, personality ratings, abnormalities, and 
other observations and comments, but no behavioral 
abnormalities, misbehavior, or problematic behavior were 
noted.  A February 2006 VA Contact Report indicates that the 
appellant's mother stated that he left high school after his 
second year to join the military.

As noted above, certain service records of the appellant that 
were apparently contained in the claims folder at the time of 
the June 2006 Board decision, and were reviewed and reported 
in that decision are no longer contained in the claims folder 
at the time of current appellate review.  

As reported in the June 2006 Board decision, a review of 
available service records disclosed that the appellant 
enlisted in military service with parental permission in June 
1980, and that he was psychiatrically normal on enlistment 
examination.  In a report of medical history completed by the 
appellant, he specifically denied epilepsy or fits, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.  He also specifically denied 
having attempted suicide.  He indicated that he had been a 
sleepwalker.  In response to a question as to whether he had 
ever been a patient in any type of hospital, the appellant 
reported surgery for stab wounds at the age of 16 inflicted 
on him by an unknown assailant.  The examination report noted 
that he had walked in his sleep when he was 7 years old, but 
not since that time.  The only positive findings on 
examination were some scoliosis and small acne on the back, 
and the appellant was admitted to military service.  X-rays a 
few days later revealed a minimal scoliosis of the dorsal 
spine, but orthopedic examination showed excellent range of 
painless motion and no spasm, tenderness, or pelvic tilt.  
The impression was minimal scoliosis, of no current clinical 
significance.  

The appellant's DD Form 214 indicates that he was separated 
from service in early September 1980 after approximately 1 
month of military duty under a Trainee Discharge Program by 
reason of being "marginal or non-productive."

Records associated with a SSA determination noted that the 
appellant had earned wages in 1983 from a temporary labor 
employer, and that he had a telephone soliciting job in 
marketing during the last half of that year.  In 1984, he 
reported an earned income of $6,135.  The appellant attained 
the age of 21 in March 1984.  

In February and March 1985, the appellant, age 21/22, was 
seen at a Missouri State hospital.  His mother, with whom he 
lived, reportedly had found him wandering on a highway, 
barefoot and beginning to remove his clothes.  A history of 
hyperactivity for most of his life and not being able to sit 
still was noted. Approximately 2 weeks earlier, he reportedly 
threw out his clothes and a television, and quit his job 2 
months earlier.  Over the past 2 weeks, his mother reported 
that he had become increasingly agitated.  There were 
references to hearing voices and the appellant taking 
several baths per day, and talking and laughing 
inappropriately to himself.  It was also noted that he had 
been stabbed at the age of 17; completed the 10th grade and 
General Educational Development (GED) certificate 
requirements; and had 2 years of junior college education at 
Forest Park.  It was noted that he had had no previous 
psychiatric admissions.  The appellant's mother also reported 
that she had never heard him so disoriented previously.  She 
also reported that he had had no prior problems, and had been 
a good student, but quit high school after the 10th grade.  He 
attended junior college, but was not interested in anything 
specific.  He had been working on and off for several years 
in newspaper salesman.  He had been on his own for several 
years, and was described as a hermit and loner.  The 
diagnostic impressions included probable mixed bipolar 
affective disorder, rule-out schizophrenia.  

In April 1988, the appellant, age 25, was admitted to the 
Missouri Department of Mental Health Malcolm Bliss Outpatient 
Clinic and Day Hospital.  He had been becoming much more 
agitated, felt that he was the Antichrist, and had been 
extremely depressed and upset.  Hallucinations were reported.  
His past psychiatric history dated to 1983, when he first 
reportedly experienced psychotic symptoms at the age of 20 
while attending Forest Park Community College and working 
part-time.  He began acting in a bizarre fashion, calling the 
police and stating that people were trying to break into his 
apartment and harm him.  He apparently felt he was under 
surveillance by space aliens, and he was asked to move for 
creating a disturbance at his residence.  It was reported 
that it was at this time that he was seen at the St. Louis 
State Hospital, but he refused admission.  He returned to 
live with his mother, and his behavior continued to be 
inappropriate.  He was reportedly first seen at the Malcolm 
Bliss State Hospital in April 1985.  The impressions were 
chronic schizophrenia, and major depression, recurrent 
episode.

A March 1986 SSA disability determination found the appellant 
disabled from January 1985, and was based on medical records 
of the St. Louis State Hospital, the Malcolm Bliss Mental 
Health Center, February and March 1985 private physicians' 
reports, and information from other people who knew about the 
appellant's health.

Subsequent medical records up to the present time confirm the 
appellant's severe impairment from his now-confirmed clinical 
diagnosis of chronic undifferentiated schizophrenia.

In March 2004, the appellant's mother and 2 sisters wrote 
statements in support of his claim.  Each statement 
collectively reported personal observations of the appellant 
in childhood and as a pre-teen and teenager, and identified 
perceived abnormalities in his development and social 
behavior.  Each wrote that, at an early age, the appellant 
was slow to speak or develop, quiet and a loner, and had few 
friends.

At the September 2004 Board hearing, the appellant's mother 
testified that he began having problems in 7th grade, not 
interacting with people and remaining completely to himself.  
After he quit school, he reportedly stayed home listening to 
music and sometimes watched television.  She understood that 
the appellant had been discharged from military service due 
to inability to cope.  Post service, the appellant secured a 
job selling newspapers through telemarketing a few hours per 
day, which lasted for approximately 1 year.  The appellant's 
supervisor reportedly told him that he was doing well, and 
the appellant lived apart from his mother's household at this 
time, which was also the time period that the Veteran (the 
appellant's father) died.  The appellant's mother felt that 
he had been unable to complete high school due to mental 
problems.  The appellant testified that he had not been 
hearing voices at any time during high school.  He also 
reported that he had been referred to a psychologist during 
military service, but was not provided any medication.  He 
reported that he first sought medical assistance for 
psychological problems at the end of 1984, at age 20.

After careful consideration of all of the evidence on file, 
the Board finds that a clear preponderance of the evidence is 
against recognition of the appellant as the helpless child of 
the Veteran for VA benefit purposes, because he was not 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years

The most persuasive objective clinical evidence from Missouri 
State hospitals in the 1980s consistently supports the 
conclusion that the appellant's psychiatric history dates to 
1983, when he was 20 years old, at which time he first 
experienced psychotic symptoms while attending Forest Park 
Community College and working part time.  These records 
document that he began acting in a bizarre fashion at this 
time, calling the police and stating that people were trying 
to break into his apartment and harm him.  He was first 
apparently seen by State mental health authorities in 1983, 
but he refused or otherwise declined treatment and was not 
hospitalized at that time.  He was first admitted for 
treatment to a Missouri State hospital in 1985 at the age 
of 21/22.  

The Board notes that the SSA, with access to and review of 
essentially the same recorded clinical history as is 
presently before the Board, found that the appellant met 
their criteria for disability benefits (which differ from 
those of the VA) and became disabled in January 1985, at the 
age of 20 years.  While SSA findings are not binding on the 
VA in any way, such clinical and administrative records are 
relevant to the pending appeal, and the VA is duty bound to 
consider this evidence in accordance with decisions of the 
Court.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).

Although it has been contended that the appellant's 
accelerated discharge from military service after only 4 
weeks at age 17 was attributable to psychiatric impairment, 
none of the available records from service support this 
allegation.  The appellant's June 1980 examination at the 
time of service enlistment is reported to have shown that he 
was psychiatrically normal.  As noted above, the appellant 
himself, in completing the report of his own previous medical 
history, specifically denied depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
The only clinical treatment records from the appellant's 
brief period of military service were based on his complaint 
of pain and weakness in the thoracic spine, which service 
medical authorities felt to be of no clinical significance.  
No medical history in medical records or other evidence 
refers to or confirms the appellant's contentions that he 
suffered from severe depression, and had mental breakdowns 
and attempted suicide at age 17. 

The appellant's DD Form 214 shows that he was separated from 
service pursuant to a Trainee Discharge Program by reason of 
being "marginal or non-productive."  This basis for 
separation does not support a finding that he was separated 
for psychiatric impairment of any kind.  Although he 
testified at the Board hearing that he was seen by a 
psychologist during service, there is no evidence to support 
this in the service medical records.  Separation from service 
by reason of being marginal or non-productive may have been 
based partially on immaturity and/or lack of social skills, 
inability to function in a teamwork environment, or 
difficulty adapting to stresses of basic military training.  
However, there remains no evidence of any psychiatric 
difficulty or abnormality in any of the available service 
records, and the Board notes that the appellant was not 
medically separated from service.  

Moreover, following service separation, the evidence shows 
that the appellant secured gainful employment as a newspaper 
telemarketer, and the claims folder includes references to 
other jobs at a fast-food restaurant and the appellant's 
attendance at a local community college.  His reported income 
for 1984 was over $6,000, at a time when he was 20/21 years 
old.  Although these occupational endeavors were not 
significant in nature, and might not fairly be characterized 
as "substantial gainful employment," such employment was 
certainly not inconsistent with that which might reasonably 
be expected of a 17-year-old man who had quit high school but 
successfully completed GED certificate testing.

In March 1992, M. F., M.D., stated that he had been treating 
the appellant for schizophrenia since 1989, when the Board 
notes he was 25/26 years old, and the appellant gave a 
history of having had his first psychotic episode while in 
military service prior to attaining the age of 18.  However, 
the Board notes that the appellant's history of inservice 
psychiatric symptoms is not documented by any service medical 
record, and thus does not constitute competent evidence that 
the alleged inservice event actually occurred.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  Thus, the Board finds that this medical 
information does not provide persuasive support for the 
appellant's contention that he was permanently incapable of 
self-support by reason of mental defect at the date of 
attaining the age of 18 years.

Although in September 2000 H.G., M.D., stated that he had 
treated the appellant for schizophrenia since 1996, when the 
Board notes he was 32/33 years old, and that he had shown 
signs of this diagnosis since he was an early teenager, the 
Board finds that this medical information does not provide 
persuasive support for the appellant's contention that he was 
permanently incapable of self-support by reason of mental 
defect at the date of attaining the age of 18 years.  The 
physician's opinion that the appellant had shown signs of 
schizophrenia since he was an early teenager appears to be 
based on no more than the appellant's own medical history.  
Thus, that incomplete, inaccurate history is not a reliable 
indicator of whether the appellant's symptoms prior to having 
attained the age of 18 years constituted sufficient evidence 
for a diagnosis of schizophrenia.  Moreover, Dr. H. G.'s 
statement contained no information as to whether any such 
psychiatric impairment was of sufficient severity as to have 
rendered the appellant permanently incapable of self-support 
by reason of mental defect at the date of attaining the age 
of 18 years.   

The VA is not required to accept medical opinions that are 
based upon an appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical 
opinion can be no better than the facts alleged by a 
claimant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  In this case, 
Dr. H. G. apparently reached his opinion after relying merely 
on the incomplete, inaccurate medical history related by the 
appellant, and there is no indication of what, if any, 
records he reviewed in arriving thereat.  There is no 
evidence that he ever reviewed the claims folder with the 
service medical records, which are negative for findings or 
diagnoses of any psychiatric disability, or the post-service 
evidence which shows the onset of the appellant's psychiatric 
problems at the age of 20.  Thus, the Board finds that the 
September 2000 medical report does not provide persuasive 
support for the appellant's claim that he was permanently 
incapable of self-support by reason of mental defect at the 
date of attaining the age of 18 years.
   
The appellant's attorney has argued that Dr. H. G.'s 
statement stands alone and unrebutted by other competent 
clinical evidence.  The Board finds that this is not the 
case, inasmuch as the evidence shows that the appellant was 
medically evaluated as psychiatrically normal at the time of 
service enlistment in June 1980, and other objective clinical 
records date the onset of his schizophrenia to 1983 at 
earliest, when he first experienced psychotic symptoms while 
attending Forest Park Community College at the age of 20.  As 
noted above, the SSA also reviewed the appellant's entire 
clinical record and did not find him to be disabled until 
January 1985, when he was 21 years old.  

The Board notes that the appellant, his mother, and sisters 
have variously contended and testified that his developmental 
behavior from childhood through his early years was 
sufficiently abnormal prior to his having attained the age of 
18 years to have constituted the actual onset of his later 
and now confirmed diagnosis of schizophrenia.  With respect 
to such assertions, the Board notes that such individuals are 
competent to offer evidence as to facts within their personal 
knowledge, such as the appellant's own symptoms and other 
individuals' observations of his behavior.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Thus, laymen such as the appellant, 
his mother, and his sisters, without the appropriate medical 
training or expertise, are not competent to render persuasive 
opinions on medical matters such as whether the appellant's 
behavior prior to having attained the age of 18 years 
constituted sufficient evidence for a diagnosis of 
schizophrenia that rendered him permanently incapable of 
self-support by reason of mental defect at the date of 
attaining the age of 18 years.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Hence, the assertions of the appellant, his mother, and 
sisters in this regard have little probative value.  Many 
children and developing teenagers may be considered very 
quiet, or loners, or lacking in social enthusiasm, and may 
have difficulty in scholastic achievement in schooling, and 
not having friendships with their peers, but children so 
affected may not generally be presumed to be in the prodromal 
or incipient stages of psychiatric impairment.  Although the 
appellant in this case was shown to have below average and 
failing grades in the 4th grade, he subsequently showed 
improvement and had average and above-average grades in the 
6th, 7th, and 8th grades.  In the 9th grade, his cumulative 
grade point was 3.556, and 3.167 in the 10th grade, and these 
high school records do not contain any notations regarding 
behavioral abnormalities.  The Board finds that attempts to 
characterize any of the appellant's perhaps somewhat abnormal 
behavior as a developing child and young adult as the 
identifiable onset of undifferentiated schizophrenia appears 
in large part to be purely speculative, inasmuch as the 
evidence indicates that his behavior was by no means bizarre, 
peculiar, or significantly outside the range of a normal 
basic behavioral pattern as a developing child and young 
adult.
  
Finally, the Board points out that, even assuming, without 
conceding, that the appellant manifested the actual onset of 
prodromal symptoms of his schizophrenia at any time prior to 
his 18th birthday, the evidence of record nonetheless fails 
to support a finding that the degree of symptomatology at 
that time was sufficient to render him permanently incapable 
of self-support through his own efforts by reason of mental 
defects prior to attaining the age of 18.  The VA Schedule 
for Rating Disabilities, 38 U.S.C.A. § 4.125 (2009), et. 
seq., provides for disability ratings from 0% to 100% based 
upon varying degrees of objectively identifiable psychiatric 
impairment and symptomatology.  While an individual may be in 
receipt of a psychiatric diagnosis, the mere fact of 
diagnosis alone does not automatically render one so 
diagnosed to be permanently incapable of self-support, 
inasmuch as psychiatric disabilities may be of varying 
degrees of severity over varying periods of time.  

As the appellant was not permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years, the Board finds that he may 
not be recognized as the helpless child of the Veteran for VA 
benefit purposes, and the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Recognition of the appellant as the helpless child of the 
Veteran for VA benefit purposes is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


